Citation Nr: 0938222	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  05-15 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)  Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the cervical spine.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran is shown to have verified active duty from 
October 1953 to October 1956 and October 1967 to July 1975.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
RO.  

In September 2005, the Veteran testified at a hearing before 
a Hearing Officer at the RO.  A transcript of this hearing is 
of record.  

In September 2008, the Board remanded this matter for 
additional development and adjudication.  


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or 
findings of cervical spine disorder in service or for many 
years thereafter.  

2.  The currently demonstrated degenerative arthritis of the 
cervical spine is not shown to due to an injury or other 
event or incident of the Veteran's active service.  


CONCLUSION OF LAW

The Veteran's disability manifested by degenerative arthritis 
of the cervical is not due to disease or injury that was 
incurred in or aggravated by active service; nor may 
arthritis be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

By way of letters dated in September 2004 November 2008, the 
Veteran was furnished notice of the type of evidence needed 
in order to substantiate his claim, including notice that a 
disability rating and effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Veteran was also generally informed that he should send 
to VA evidence in his possession that pertains to the claim 
and advised of the basic law and regulations governing the 
claim, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the Veteran's behalf), 
and provided the basis for the decisions regarding the claim.  

The Veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claim, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the Veteran's service records, post-
service treatment records and reports, a VA examination 
report, The Veteran's testimony before the RO, and statements 
submitted by the Veteran and his representative in support of 
the claim.  The Board also notes that this matter was 
remanded for additional development, to include a VA 
examination in connection with the claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the Veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  


II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  

Further, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

In the case of a Veteran who engaged in combat with the 
enemy, VA must accept, as sufficient proof of service 
connection for any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardship of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service. See 38 U.S.C.A. § 1154(b).  

However, section 1154(b) only serves to lighten the 
evidentiary requirement for showing service incurrence of an 
injury or disease; it does not lighten the evidentiary 
requirements for competent evidence demonstrating present 
disability or a nexus between present disability and some 
remote injury or disease of active service. See Cohen 
(Douglas) v. Brown, 10 Vet. App. 128, 138 (1997).  

During his RO Hearing, the Veteran testified that his neck 
was first injured during his period of active service.  He 
specifically contends that he was injured in November 1967, 
during a rocket attack in Vietnam when two fellow soldiers 
fell on top of him in a foxhole.  He also testified that he 
had flare-ups of neck pain in 1969 and 1974.  In 1974, he 
maintained that he was placed on a limited duty status 
because of his neck problems.  

At the RO hearing, the Veteran indicated that he continued to 
experience neck problems after service for which he sought 
treatment, and he currently experiences such problems.  

The service treatment records do not show any neck injury or 
complaints of neck pain during service or for many years 
thereafter.  The Veteran's lay testimony, however, may be 
accepted by the VA as sufficient proof that he sustained a 
neck injury during service if it can be verified that he was 
exposed to a rocket attack during his service in Vietnam.  

In addition, as noted, the Veteran had active service from 
October 1967 to July 1975 as verified through the National 
Personnel Records Center (NPRC).  The NPRC also verified that 
the Veteran had two periods of service in Vietnam, but noted 
that these were from November 1966 to October 1967, and again 
from April 1971 to January 1972.  

The Veteran's complete service treatment and dental records 
were requested, and the Veteran's service personnel records 
were received at the RO in January 2009.   

The private treatment records show that he is currently 
diagnosed with degenerative disc disease of the cervical 
spine.  

In order to determine if an in-service injury caused his 
current cervical spine disability, the Board remanded this 
matter for a VA examination.  This examination took place in 
August 2009.  

The examiner was asked to assume that the Veteran sustained a 
neck injury in service.  The examiner indicated that the 
Veteran's claims file had been reviewed in connection with 
the examination and report.  

After examining the Veteran, the examiner diagnosed the 
Veteran has having degenerative arthritis of the cervical 
spine with severe limitation of motion due to osteophytosis.  

The examiner stated, however, that he could not provide an 
opinion regarding whether the disability was related to an 
in-service injury without resort to mere speculation.  

In this regard, the examiner stated that, "if it [was] 
conceded that [the Veteran] was injured in the manner that he 
describes; then there [was] no information as to the severity 
of the injury or the treatment. ... [the Veteran] ha[d] a 
progressive debilitating degenerative arthritis of the neck.  
This arthritis could have been the result of an accident.  
The current records do not have sufficient information to 
determine if the neck injury was one that was of limited 
duration or one that would be progressive.  Thus the answer 
of pure speculation."  

Based on the foregoing, the Board finds that the Veteran's 
claim must be denied.   The medical evidence does not 
indicate that his current cervical spine disability had its 
onset in service or within one year of service.  

In this regard, the Board notes that the August 2009 VA 
examiner indicated that an in-service injury could have 
caused the Veteran's condition, but that the information 
available as to the type and severity of an in-service injury 
was insufficient to make such a finding.  

In this regard, the Board notes that the Board notes that 
service connection may not be based on speculation or remote 
possibility.  An unsupported opinion noting only that the 
Veteran's condition "could" be related to service is 
insufficient to form a basis for a grant of service 
connection.  38 C.F.R. § 3.102 (2003).  See, e.g., Morris v. 
West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant 
was "possibly" suffering from schizophrenia deemed 
speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that Veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to 
provide medical nexus evidence to well ground cause of death 
claim); Winsett v. West, 11 Vet. App. 420, 424 (1998) 
(physician's opinion in cause of death case that list of 
conditions submitted by appellant might be related to 
exposure to Agent Orange found speculative when physician 
also indicated that "it is just as likely that they could 
have another cause"), aff'd 217 F.3d 854 (Fed. Cir. 1999), 
cert. denied, 528 U.S. 1193 (2000); Bostain v. West, 11 Vet. 
App. 124, 127-28 (1998) (private physician's opinion that 
Veteran's preexisting service-related condition may have 
contributed to his ultimate demise too speculative, standing 
alone, to be deemed new and material evidence to reopen cause 
of death claim).  

Therefore, even if the Veteran was in a unit exposed to a 
rocket attack and sustained an injury therein, the medical 
evidence nevertheless does not support the conclusion that 
his current disability is the result of such an injury.  

In making this determination, the Board does not question the 
sincerity of the Veteran's belief that he has a cervical 
spine disability that is the result of his military service.  

However, he is not competent on his own to establish a 
medical diagnosis or show a medical etiology; such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The Board is precluded from reaching its own unsubstantiated 
medical conclusions, and is instead bound on these matters by 
the medical evidence of record.  See Jones v. Principi, 16 
Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. 
App. 546, 553 (1996) (en banc); in Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  

On these facts, the preponderance of the evidence is against 
the Veteran's claim.  Therefore, the benefit of the doubt 
doctrine is not for application in this case, and the claims 
of entitlement to service connection must be denied. 3 8 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for degenerative disc disease of the 
cervical spine is denied.


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


